Citation Nr: 1211599	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Whether the Veteran timely filed a notice of disagreement (NOD) with the decision denying him recognition as a former Prisoner of War (POW).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to April 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO) which held that the Veteran had not timely filed a NOD with the May 2008 notice of the decision denying him recognition as a former POW.  The Veteran's claims file is now in the jurisdiction of the Boise, Idaho RO.


FINDINGS OF FACT

On October 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeal as to the matter of whether he timely filed a NOD with the decision denying him recognition as a POW; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in the appeal as to the matter of whether the Veteran timely filed a NOD with the decision denying him recognition as a POW.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is unnecessary.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement received on October 21, 2011, the Veteran (through his representative) indicated his wish to withdraw the appeal as to whether his notice of disagreement was timely filed.  His representative reiterated the wish to discontinue the appeal.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal as to the matter of whether the Veteran timely filed a NOD with the decision denying him recognition as a POW is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


